                                                                   JS-6
 1
 2
                                                                  4/24/2019
 3
                                                                    CW
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   BRENDA WILSON DYKE,                   Case No. 2:17-cv-08967-SK
12                     Plaintiff,          JUDGMENT
13                v.
14   NANCY A. BERRYHILL,
15   Commissioner of Social Security,

16                     Defendant.

17
18
          It is the judgment of this Court that the decision of the Administrative
19
     Law Judge is AFFIRMED. Judgment is hereby entered in favor of
20
     Defendant.
21
22
     Date: April 24, 2019               ___________________________
23                                      HON. STEVE KIM
24                                      U.S. MAGISTRATE JUDGE
25
26
27
28
